Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Seward on 3/7/22.

The application has been amended as follows: 
Amend claim 55 to read:
“55. 	(Previously Presented) An additive manufacturing method for delivering a material from a nozzle of a machine, the nozzle being configured to translate along a first axis, a second axis perpendicular to the first axis, and a third axis orthogonal to the first and second axes, the method comprising: 
actuating an extruder to heat the material; 
delivering the material to a pump; 
sensing a pressure of the material between the extruder and the pump; and 
adjusting a speed of the extruder and a speed of the pump relative to each other based on the sensed pressure and while changing a rate of translation of the nozzle along one or more of the first, second, and third axes, 

Cancel claim 64.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Terminal Disclaimer filed 2/25/22 is approved and the double patenting rejection is withdrawn.  Batchelder and Duro Royo are considered the closest prior art of record.  None of the prior art teach all of the claimed limitations including adjusting a speed of the extruder and a speed of the pump based on an increase or decrease in a rate of translation of the nozzle, in combination with the other limitations of the claims.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715